United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOUIS STOKES CLEVELAND MEDICAL
CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1021
Issued: September 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant timely appealed the July 13, 2006 merit decision of the
Office of Workers’ Compensation Programs, which terminated compensation and medical
benefits. She also timely appealed the Office’s December 29, 2006 nonmerit decision which
found that she had abandoned her request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the claim.1
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation and
medical benefits effective July 13, 2006; and (2) whether appellant abandoned her request for an
oral hearing.

1

The record on appeal contains evidence received after the Office issued its December 29, 2006 decision. The
Board’s review is limited to the evidence of record at the time the Office rendered its final decision. 20 C.F.R.
§ 501.2 (2007).

FACTUAL HISTORY
On January 8, 1974 appellant, then a 27-year-old nursing assistant, injured her back
during an altercation with a patient. The Office accepted her claim for low back contusion,
aggravation of discogenic pathology at L4-5, acute lumbosacral sprain with radiculitis and
psychogenic overlay. Appellant last worked in 1976. On November 20, 1992 she underwent a
decompression laminectomy and removal of herniated disc at L4-5, which the Office authorized.
Following her 1992 surgery, appellant had a recurrent herniated disc at L4-5. However, because
of her weight and cardiac condition she was not considered a suitable candidate for further
surgery.
In October 1995, appellant’s then treating physician, Dr. Barry J. Greenberg,
considered her to be totally and permanently disabled.2 Dr. Dennis A. Glazer, an impartial
medical examiner, expressed a similar opinion in April 2000.3 While appellant continued to
experience problems with her back, she was not receiving any specific psychiatric treatment for
her accepted condition of psychogenic overlay.4
Dr. Steven A. Cremer, a Board-certified physiatrist, examined appellant on July 24, 2003.
He diagnosed chronic lumbar pain and noted that there was not much he could do for appellant
because of her multiple medical problems. A recent x-ray of the lumbar spine showed
significant degenerative disease, inadequate fusion with motion present on flexion and extension
and foraminal encroachment by spurs from the facet joints at multiple levels in the lumbar spine.
Dr. Cremer recommended medication, a transcutaneous electrical nerve stimulator (TENS) unit
and a follow-up evaluation in one month.
In a January 14, 2004 report, Dr. Cremer noted that appellant had not returned for a
follow-up examination and, therefore, he could not say whether she benefited from the
recommended TENS treatment. In response to a series of questions posed by the Office,
Dr. Cremer indicated that there was no evidence of any low back contusion on appellant’s
previous examination. He also indicated that clinical findings of lower extremity weakness
supported that appellant had an ongoing lumbosacral sprain with radiculitis. Dr. Cremer stated
that there was a temporary aggravation of the L4-5 disc, but he was unable to determine whether
the aggravation had ceased. With respect to appellant’s 1992 surgery, he noted that appellant’s
radiculitis and limited range of motion were evidence of ongoing residuals from the prior
surgery.
Dr. Priti Nair, a Board-certified physiatrist and Office referral physician, examined
appellant on April 13, 2004. He found that appellant’s low back contusion had completely
resolved. Dr. Nair also stated that there were no objective findings on physical examination to
2

Dr. Greenberg is a Board-certified orthopedic surgeon and he performed the November 20, 1992 surgical
procedure.
3

Dr. Glazer is a Board-certified orthopedic surgeon. He found that appellant was severely limited in the activities
she could perform. According to Dr. Glazer, appellant could work one hour or less sitting and pushing up to five
pounds. The Office selected Dr. Glazer to resolve a conflict of medical opinion between Dr. Greenberg and
Dr. Sheldon Kaffen, a Board-certified orthopedic surgeon and Office referral physician.
4

Dr. Michael A. Kachmer, a Board-certified psychiatrist and Office referral physician, evaluated appellant on
September 17, 1999 and found that she was not suffering from any significant psychiatric disorder at that time.

2

support ongoing lumbosacral strain with radiculitis. Regarding the accepted aggravation of
discogenic pathology at L4-5, he noted that there were insufficient physical findings to suggest
continued aggravation. However, Dr. Nair noted that appellant’s reported symptoms of low back
pain and an April 13, 1993 lumbar magnetic resonance imaging (MRI) scan were consistent with
discogenic pathology at L4-5. According to him, the physical examination findings did not
support an active radiculopathy. Dr. Nair also noted that the pain distribution appellant reported
in her left lower extremity was more consistent with the degenerative pathology noted on the
MRI scan at L5-S1. He concluded that the condition of L4-5 discogenic pathology was static
without any substantial alteration in appellant’s physical condition and the aggravation caused by
work activity had returned to baseline level. While appellant could not perform her duties as a
nursing assistant, Dr. Nair indicated that she could potentially work in a light-duty or sedentary
job classification. He also noted that there was no need for further medical treatment.
Dr. Nair did not complete a work capacity evaluation (Form OWCP-5c) as previously
requested and it was unclear from his opinion whether appellant’s inability to resume her former
nursing assistant duties was due to her January 8, 1974 employment injury. The Office
requested clarification on several occasions, but was unable to obtain a supplemental report from
Dr. Nair.
Approximately two years lapsed before the Office referred appellant for another second
opinion examination. Dr. Kaffen, who previously examined appellant at the Office’s behest in
1999, reexamined her on April 5, 2006. In a report dated May 3, 2006, he found that the
accepted conditions of low back contusion, acute lumbosacral sprain and lumbar radiculitis,
secondary to herniated disc at L4-5 had all resolved. Dr. Kaffen also noted that there was “no
indication that [appellant] sustained an aggravation of her preexisting condition.” While he
noted that appellant had undergone surgery in 1992, he did not otherwise comment on long-term
effects of the procedure. Dr. Kaffen also stated that appellant had nonwork-related conditions
consisting of lumbar facet arthrosis, degenerative disc disease at L5-S1 and recurrent left-sided
herniated disc at L4-5. According to him, appellant’s current back problems were not causally
related to her 1974 employment injury, but secondary to the nonallowed conditions of recurrent
herniated disc and degenerative disc disease at L5-S1 as well as facet arthrosis. Dr. Kaffen
recommended that future treatment consist of nonnarcotic analgesic medication and restriction of
activities. He did not complete a work capacity evaluation form or otherwise address appellant’s
ability to resume work as a nursing assistant.
On May 31, 2006 the Office advised appellant of its intention to terminate her
compensation and medical benefits based on the opinions of Dr. Nair and Dr. Kaffen. Appellant
was afforded 30 days to respond to the proposed termination of benefits. She did not respond
and on July 13, 2006 the Office issued a final decision terminating future compensation and
medical benefits effective immediately.
On August 10, 2006 appellant requested an oral hearing. On November 14, 2006 the
Office notified appellant that a teleconference/hearing was scheduled for December 20, 2006.
The hearing did not proceed as scheduled and on December 29, 2006, the Branch of Hearings &
Review issued a formal decision finding that appellant abandoned her hearing request.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.7 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.8
ANALYSIS -- ISSUE 1
The Office terminated compensation and medical benefits on the basis that the weight of
the medical evidence established that the work-related conditions of “low back contusion, acute
lumbosacral sprain with lumbar radiculitis, aggravation of discogenic pathology at L4-5 and
psychogenic overlay” had resolved. The Office relied upon Dr. Kachmer’s September 17, 1999
psychiatric evaluation as a basis for concluding that the accepted condition of psychogenic
overlay had resolved. With respect to appellant’s orthopedic condition, the Office relied on
Dr. Nair’s April 13, 2004 report and Dr. Kaffen’s May 3, 2006 report as a basis for terminating
compensation and medical benefits.
While the record supports that appellant does not have any continuing disability or
residuals associated with her accepted condition of psychogenic overlay, the Board finds that the
Office did not meet its burden to terminate compensation and medical benefits relevant to
appellant’s accepted orthopedic condition. The Office previously questioned Dr. Nair’s
April 13, 2004 report and requested clarification from him. After repeated requests, the Office
was unable to obtain a supplemental report and, therefore, it referred appellant to Dr. Kaffen for
evaluation. The Office’s subsequent resurrection of Dr. Nair’s report is untenable. Dr. Nair’s
opinion as to whether appellant has any continuing employment-related disability remains
unclear. In this instance, the Office offered no reasonable explanation for relying on a medical
opinion it had previously found to be unreliable; and was by the time of the Office’s decision
several years stale. The Board also notes that Dr. Nair based his April 13, 2004 opinion in larger
part on what was at the time an 11-year-old lumbar MRI scan. Appellant obtained a more recent
x-ray of her lumbosacral spine in July 2003 that Dr. Nair apparently was not privy to.
With respect to Dr. Kaffen’s recent opinion, the Board notes that he had previously
examined appellant for the Office, but neither Dr. Kaffen nor the Office made mention of his
prior report dated July 10, 1999. His current report, dated May 3, 2006, is deficient for at least
three reasons. First, Dr. Kaffen did not comment on appellant’s ability to resume her former
5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

4

duties as a nursing assistant. Second, he did not accept that appellant sustained an aggravation of
a preexisting condition. The Office accepted the claim for “aggravation of discogenic pathology
at L4-5.” Dr. Kaffen’s three-page report offers no explanation for his disagreement with the
Office’s acceptance of the claim for aggravation of discogenic pathology. From both a legal and
medical standpoint, this claim has proceeded for over three decades on the premise that the
January 8, 1974 employment incident aggravated a preexisting degenerative condition in
appellant’s lumbar spine.
Absent a clear rationale, Dr. Kaffen’s contrary opinion is
unpersuasive. His May 3, 2006 report is also deficient in that he did not identify appellant’s
November 20, 1992 L4-5 laminectomy and herniated disc removal as employment related. This
is particularly significant because Dr. Kaffen noted that appellant’s July 4, 2003 x-ray revealed a
laminectomy defect at L4-5. He also noted, without explanation, that appellant’s recurrent disc
herniation at L4-5 was not employment related. If the 1992 Office-approved surgery failed to
resolve appellant’s condition, then it is unclear how her current L4-5 disc herniation is not
associated with her accepted employment injury. When Dr. Cremer examined appellant on
July 24, 2003 he noted x-ray evidence of an “inadequate fusion….” In his January 14, 2004
report, Dr. Cremer noted that there were ongoing residuals from appellant’s 1992 surgery.
The evidence relied upon by the Office to terminate compensation and medical benefits
does not address the issue of whether appellant has any disability or residuals associated with her
November 20, 1992 Office-approved surgery. In fact, the decision’s conclusion does not include
the November 20, 1992 surgery among the list of accepted employment-related conditions.
Because the effects of appellant’s 1992 surgery have not been adequately addressed, the Board
finds that the Office improperly terminated appellant’s compensation and medical benefits with
respect to her accepted orthopedic condition. This aspect of the July 13, 2006 decision is
accordingly reversed. However, the Office properly found that appellant’s psychiatric condition
had resolved. Therefore, she is no longer entitled to medical benefits for treatment of the
accepted condition of psychogenic overlay.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision on her claim is entitled, upon timely request, to a
hearing before a representative of the Office.9 Unless otherwise directed in writing by the
claimant, the Office hearing representative will mail a notice of the time and place of the oral
hearing to the claimant and any representative at least 30 days before the scheduled date.10 The
Office has the burden of proving that it mailed the claimant a notice of the date and time of the
scheduled hearing.11

9

5 U.S.C. § 8124(b) (2000); 20 C.F.R. § 10.616(a) (2007).

10

20 C.F.R. § 10.617(b). The employing establishment will be provided similar notice at least 30 days in advance
of the scheduled hearing. Id.
11

Nelson R. Hubbard, 54 ECAB 156, 157 (2002). In the absence of evidence to the contrary, it is presumed that a
notice mailed in the ordinary course of business was received in due course by the intended recipient. Kenneth E.
Harris, 54 ECAB 502, 505 (2003). This presumption is commonly referred to as the “mailbox rule.” Id. It arises
when the record reflects that the notice was properly addressed and duly mailed. Id.

5

Assuming proper notice has been provided by the Office, a hearing is considered to have
been abandoned when each of the following three conditions has been met: (1) the claimant has
not requested a postponement; (2) the claimant has failed to appear at a scheduled hearing; and
(3) the claimant has failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing.12 If all three conditions have been met, the Branch of Hearings &
Review will issue a formal decision finding that the claimant has abandoned her request for a
hearing, and the case record will be returned to the appropriate district Office.13
ANALYSIS -- ISSUE 2
On August 10, 2006 appellant timely requested an oral hearing in connection with the
Office’s July 13, 2006 decision terminating compensation and medical benefits. She chose the
option of having a teleconference if the Office deemed it suitable. In a November 14, 2006
notice to appellant at her address of record, the Office advised her that the hearing she requested
was scheduled for 10:00 a.m., December 20, 2006.14 The record does not indicate that appellant
participated in the scheduled teleconference/hearing. On December 29, 2006 the Office issued a
decision finding that appellant had abandoned her request for a hearing.
Appellant does not claim that she did not receive the November 14, 2006 hearing notice.
On appeal, she explained that she was unable to participate in the scheduled hearing because she
received a call on December 20, 2006 from her son’s physician informing her that he would
likely die that day. According to appellant, her son passed away at approximately 4:00 p.m. on
December 20, 2006.15
When the Office issued its decision on December 29, 2006, the record contained no
explanation for appellant’s failure to participate in the December 20, 2006 scheduled hearing.
Appellant acknowledged on appeal that she had not previously advised the Office that her son
had passed away the day of the scheduled hearing. A finding of abandonment is appropriate
where the claimant has not requested a postponement, has failed to appear at the scheduled
hearing, and has failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing.16 All three conditions are present in the instant case, and
therefore, the Office properly found that appellant abandoned her request for a hearing. The
unfortunate circumstances of her son’s untimely demise would have undoubtedly justified

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
13

Id. In cases involving prerecoupment hearings, the Branch of Hearings & Review will also issue a final
decision on the overpayment, based on the available evidence, before returning the case to the district Office. Id.
14

The November 14, 2006 notice also included a toll free telephone number and a pass code, along with
instructions on how to connect to the teleconference/hearing.
15

Appellant provided the Board documentation relevant to her son’s date, time and cause of death. As previously
noted, the Board may not consider evidence that was not a part of the record at the time the Office issued its final
decision. See supra note 1.
16

See supra note 12.

6

postponement of appellant’s hearing.17 However, she did not provide this information and the
proper documentation in a timely fashion. Because the record at the time the Office issued its
decision contained no explanation for appellant’s failure to participate in the December 20, 2006
scheduled hearing, the Office’s December 29, 2006 decision was proper.
CONCLUSION
The Office properly terminated appellant’s medical benefits with respect to her accepted
condition of psychogenic overlay. However, the Office did not meet its burden to terminate
wage-loss compensation and medical benefits with respect to appellant’s accepted orthopedic
condition and approved surgery. Additionally, the Branch of Hearings & Review properly found
that appellant abandoned her request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2006 decision of the Office of
Workers’ Compensation Programs is reversed in part and affirmed in part in accordance with this
decision. The December 29, 2006 decision of the Branch of Hearings & Review is affirmed.
Issued: September 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See 20 C.F.R. § 10.622(c).

7

